               Case 3:20-cv-06822-JD Document 11 Filed 12/11/20 Page 1 of 7




 1   Joshua Koltun (Bar No. 173040)
     Attorney
 2   1 Sansome Street
     Suite 3500, No. 500
 3   San Francisco, California 94104
     Telephone: 415.680.3410
 4   Facsimile: 866.462.5959
     joshua@koltunattorney.com
 5
     Attorney for Defendant Roe 1
 6

 7                                     UNITED STATES DISTRICT COURT

 8                                    NORTHERN DISTRICT OF CALIFORNIA

 9
     JOHN DOE,                        )               Case No.: 4:20-cv-06822-KAW
10                                    )
                 Plaintiff,           )               ANSWER OF ROE 1
11                                    )
           v.                         )
12                                    )               JURY TRIAL DEMANDED
     BORDERLAND BEAT, BLOGGER.COM, )
13   GOOGLE LLC, EL SIGLO DE TORREON, )
     NOVENTO GRADOS, CODIGO ROJO      )
14   NOTICIAS, INFOBAE, EL MANANA,    )
     REPORTE NIVEL UNO, OMNI, VALOR   )
15   TAMAULIPECO REFORMA, EL NORTE, )
     NOTICIAS PV NAYARIT, VANGUARDIA, )
16   and ROES 1-50, INCLUSIVE,        )
                                      )
17               Defendants.          )
                                      )
18                                    )
                                      )
19                                    )

20

21

22

23

24

25

26
27

28


     Roe 1 Special Motion to Strike                                            4:20-cv-06822 KAW
                                      Case 3:20-cv-06822-JD Document 11 Filed 12/11/20 Page 2 of 7




                          1            Defendant Roe 1 (“Roe”), answers the complaint of Plaintiff John Doe as follows:

                          2                                                   ANSWER
                          3
                                                                        [INTRODUCTION]
                          4
                                              1.     Roe admits that this action arises out of Borderland Beat’s publication of an
                          5
                              image of an old, expired John Doe driver’s license. Roe denies that doing so violated 18 USC section
                          6
                              2724. Roe admits that Borderland Beat posts using the Blogger platform, which is owned by Google
                          7
                              LLC. Roe otherwise denies the allegations of paragraph 1.
                          8
                                              2.     Roe admits that Defendant newspapers published information concerning John
                          9
                              Doe’s residence in California and medical information, denies that such information was protected
                         10
                              information, denies that she had actual notice that the source of such information had been
                         11
                              permanently sealed by a court of competent jurisdiction, and otherwise is without knowledge or
                         12
                              information sufficient to form a belief as to the truth of the allegations in paragraph 2 and on that basis
                         13
                              denies them.
                         14
                                                                         [JURISDICTION]
                         15

                         16                   3.     Roe admits the factual allegations of paragraph 3.
                         17                   4.     Roe admits the factual allegations of paragraph 4.
                         18                   5.     Roe admits that the newspaper stories involved, in part, John Doe’s settling in
                         19   California and otherwise denies the allegations of paragraph 5.
                         20
                                                                             [PARTIES]
                         21                   6.     Roe admits the allegations of paragraph 6.
                         22                   7.     Roe admits the allegations of paragraph 7.
                         23                   8.     Roe admits the allegations of paragraph 8.
Joshua Koltun ATTORNEY




                         24                   9.     Roe admits that she has some administrative privileges with respect to the
                         25   Borderland Beat blog, and that Plaintiff’s counsel has notified her counsel that he considers Roe to be
                         26   a defendant in this action. Roe denies that Borderland Beat is a legal entity, denies that she is legally
                         27

                         28

                                                                                 -1-
                              Roe 1 Answer                                                                          4:20-cv-06822 KAW
                                      Case 3:20-cv-06822-JD Document 11 Filed 12/11/20 Page 3 of 7




                          1   responsible for the conduct of any other person with respect to the allegations of the complaint, and

                          2   otherwise denies the allegations of paragraph 9.

                          3                   10.   Roe admits the allegations of paragraph 10.

                          4                   11.   Roe lacks knowledge or information sufficient to form a belief as to the truth of

                          5   statements in paragraph 11, and on that basis denies them.

                          6                   12.   Roe admits the allegations of paragraph 12.

                          7                   13.   Roe admits the allegations of paragraph 13.

                          8                   14.   Roe admits the allegations of paragraph 14.

                          9                   15.   Roe denies the allegations of paragraph 15.

                         10                                        [STATEMENT OF FACTS]

                         11                   16.   Roe admits the following: (i) that on or about June 23, 2020, Borderland Beat

                         12   published a post by an anonymous user using the pseudonym MX – who is not Roe 1; (ii) the post

                         13   republished an image of a California Drivers license issued to John Doe that expired in 1994 and

                         14   contained out-of-date information concerning John Doe, (iii) the image was sourced from an archival

                         15   article in the newspaper El Norte dated August 17, 2003, to which source the post gave attribution,

                         16   and otherwise denies the allegations of paragraph 16.

                         17                   17.   Roe admits the allegations of paragraph 17.

                         18                   18.   Roe admits the allegations of paragraph 18.
                         19                   19.   Roe admits the allegations of paragraph 19.

                         20                   20.   Roe admits that Blogger did not prevent Borderland Beat from publishing the

                         21   post, denies that the post contained confidential information, and otherwise denies the allegations of

                         22   paragraph 20.

                         23                   21.   Roe admits that Blogger has not prevented Borderland Beat from publishing
Joshua Koltun ATTORNEY




                         24   articles, but denies that Borderland Beat has violated Blogger’s policies, and otherwise denies the

                         25   allegations of paragraph 21.

                         26                   22.   Roe admits that several news outlets published articles disclosing John Does
                         27   address in California his medical information, but denies that this was confidential information, and

                         28   otherwise denies the allegations of paragraph 22.

                                                                                  -2-
                              Roe 1 Answer                                                                        4:20-cv-06822 KAW
                                      Case 3:20-cv-06822-JD Document 11 Filed 12/11/20 Page 4 of 7




                          1                  23.    Roe admits that John Doe filed a document in the public docket of a court in the

                          2   United States, which document contained representations as to his medical conditions and his

                          3   proposed address in California, and that this public document was the source for the information

                          4   published by the defendant newspapers, and that at some point subsequent to the publication of that

                          5   information by defendant newspapers, that the docket of that court appears to indicate that the

                          6   document is now under seal, and otherwise is without sufficient information to form a belief as to the

                          7   truth of the allegations of paragraph 23 and on that basis denies them.

                          8                  24.    Roe denies that the continued publication of the information was unlawful or

                          9   would subject the defendant newspapers to punitive damages. Roe lacks information sufficient to

                         10   form a belief as to the truth of the allegation that the defendant newspapers received notice of Doe’s

                         11   contentions in that regard, and on that basis denies the remaining allegations of paragraph 24.

                         12                  25.    Roe lacks information sufficient to form a belief as to the truth of the

                         13   allegations of paragraph 25 and on that basis denies them.

                         14                                                [DAMAGES]

                         15                  26.    Roe denies that Doe has suffered damages as a result of any actions of

                         16   Defendants. Roe is without sufficient information to form a belief as to whether Doe has hired

                         17   security for his protection, but denies that Defendants are the cause of any need Doe has for such

                         18   security. Roe otherwise denies the allegations of paragraph 26
                         19                  27.    Roe denies the allegations of paragraph 27.

                         20                                          [CAUSES OF ACTION]
                         21                  28.    Roe incorporates her responses to the paragraphs referenced in paragraph 28.
                         22                  29.    Roe denies the allegations of paragraph 29.
                         23                  30.    Roe denies the allegations of paragraph 30.
Joshua Koltun ATTORNEY




                         24                  31.    Roe denies the allegations of paragraph 31.
                         25                  32.    Roe incorporates her responses to the paragraphs referenced in paragraph 32.
                         26                  33.    Roe denies the allegations of paragraph 33.
                         27                  34.    Roe denies the allegations of paragraph 34.
                         28

                                                                                -3-
                              Roe 1 Answer                                                                        4:20-cv-06822 KAW
                                      Case 3:20-cv-06822-JD Document 11 Filed 12/11/20 Page 5 of 7




                          1                  35.   Roe denies the allegations of paragraph 35.

                          2                  36.   Roe denies the allegations of paragraph 36.

                          3                  37.   Roe incorporates her responses to the paragraphs referenced in paragraph 37.

                          4                  38.   Roe denies the allegations of paragraph 38.

                          5                  39.   Roe denies the allegations of paragraph 39.

                          6                  40.   Roe denies the allegations of paragraph 40.

                          7                  41.   Roe denies the allegations of paragraph 41.

                          8                  42.   Roe incorporates her responses to the paragraphs referenced in paragraph 42.

                          9                  43.   Roe denies the allegations of paragraph 43.

                         10                  44.   Roe denies the allegations of paragraph 44.

                         11                  45.   Roe denies the allegations of paragraph 45.

                         12                  46.   Roe denies the allegations of paragraph 46.

                         13                  47.   Roe denies the allegations of paragraph 47.

                         14                  48.   Roe denies the allegations of paragraph 48.

                         15                  49.   Roe denies the allegations of paragraph 49.

                         16                  50.   Roe denies the allegations of paragraph 50.

                         17                  51.   Roe incorporates her responses to the paragraphs referenced in paragraph 51.

                         18                  52.   Roe denies the allegations of paragraph 52.
                         19                  53.   Roe denies the allegations of paragraph 53.

                         20                  54.   Roe denies the allegations of paragraph 54.

                         21                  55.   Roe denies the allegations of paragraph 55.

                         22                  56.   Roe denies the allegations of paragraph 56

                         23                  57.   Roe incorporates her responses to the paragraphs referenced in paragraph 57.
Joshua Koltun ATTORNEY




                         24                  58.   Roe denies the allegations of paragraph 58.

                         25                  59.   Roe denies the allegations of paragraph 59.

                         26                  60.   Roe denies the allegations of paragraph 60.
                         27                  61.   Roe denies the allegations of paragraph 61.

                         28                  62.   Roe denies the allegations of paragraph 62.

                                                                             -4-
                              Roe 1 Answer                                                                    4:20-cv-06822 KAW
                                      Case 3:20-cv-06822-JD Document 11 Filed 12/11/20 Page 6 of 7




                          1                                                    [PRAYER]

                          2            Roe denies that Doe is entitled to the relief sought, or to any relief.
                          3
                                                                            JURY DEMAND
                          4
                                       Roe hereby demands a trial by jury of all issues triable by jury.
                          5
                                                                     AFFIRMATIVE DEFENSES
                          6

                          7            Roe alleges the following affirmative defenses:
                          8                   1.      Failure to State a Cause of Action. The complaint does not contain enough
                          9                           facts to state a cause of action against Roe.
                         10                   2.      Truthful Facts in Public Records. The information at issue had been made
                         11                           available to the public in a public record.
                         12                   3.      Newsworthiness. The information at issue was of public interest.
                         13                   4.      Plaintiff’s Comparative Fault. Doe was at fault in that he placed the
                         14                           information at issue in the public docket. Such fault caused or contributed to
                         15                           the damages of which he complains.
                         16                   5.      Failure to Mitigate Damages. Doe failed to take reasonable steps to minimize
                         17                           or prevent the damages he claims to have suffered.
                         18                   6.      Assumption of the Risk. Doe knew about the risk, and voluntarily undertook
                         19                           the risk that led to the injuries complained of in this case.
                         20                   7.      Comparative Fault of Third Parties. People or entities other than Roe caused
                         21                           or contributed to the damages Doe claims to have suffered. Therefore any
                         22                           award made in favor of Doe must be reduced by an amount equal to the
                         23                           percentage of the fault of others in causing or contributing to the damages as
Joshua Koltun ATTORNEY




                         24                           alleged in the complaint.
                         25                   8.      Apportionment of Fault. Defendants other than Roe caused or contributed to
                         26                           the damages Doe claims to have suffered. Therefore any award made in favor
                         27                           of Doe case must be divided between the defendants so that each pays only his,
                         28                           her or its fair share in relationship to his, her or its amount of fault.

                                                                                   -5-
                              Roe 1 Answer                                                                             4:20-cv-06822 KAW
                                      Case 3:20-cv-06822-JD Document 11 Filed 12/11/20 Page 7 of 7




                          1                   9.     Intervening or Supervening Cause. The damages Doe claims to have suffered

                          2                          were caused or made worse by an event that occurred after the acts described in

                          3                          the Complaint.

                          4            Wherefore, Roe 1 respectfully requests that the Court enter judgment in her favor and award

                          5   costs and fees and such other relief as may be just.

                          6   Dated: December 11, 2020                _____\s\________________
                                                                      Joshua Koltun
                          7                                           Attorney for Defendant Roe 1
                          8

                          9

                         10

                         11

                         12

                         13

                         14

                         15

                         16

                         17

                         18
                         19

                         20

                         21

                         22

                         23
Joshua Koltun ATTORNEY




                         24

                         25

                         26
                         27

                         28

                                                                                 -6-
                              Roe 1 Answer                                                                      4:20-cv-06822 KAW
